United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
Y.M., Appellant
and
DEPARTMENT OF LABOR, OFFICE OF
WORKERS’ COMPENSATION, DIVISION OF
FEDERAL EMPLOYEES’ COMPENSION,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket Nos. 14-1050 &
14-1193
Issued: December 24, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 2, 2014 appellant filed a timely appeal from a March 20, 2014 merit decision of
the Office of Workers’ Compensation Programs (OWCP), in which an OWCP hearing
representative affirmed a denial that additional conditions be accepted as compensable/work
related. On April 29, 2014 she filed a timely appeal from an April 23, 2014 OWCP decision in
which a hearing representative affirmed the termination of her wage-loss compensation on the
grounds that she refused an offer of suitable work.1 Pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of these cases.

1

The April 2, 2014 appeal was assigned Docket No. 14-1050; the April 29, 2014 appeal was assigned Docket No.
14-1193.
2

5 U.S.C. §§ 8101-8193.

ISSUES
The issues are: (1) whether appellant met her burden of proof to establish additional
conditions that were caused or aggravated by factors of her federal employment; and (2) whether
OWCP properly terminated her compensation benefits effective November 16, 2013 pursuant to
5 U.S.C. § 8106(c).
On appeal, appellant asserts that the decisions were based on inaccurate statements of
accepted facts, that the physician who rendered a second-opinion evaluation was asked leading
questions, and that the referee physician relied on tainted documents. She maintained that the
medical evidence established cervical and brachial plexus conditions and that OWCP erred in
terminating her monetary compensation because she established an additional consequential
injury to her left hand and could not perform the duties of the offered position.
FACTUAL HISTORY
On July 30, 2012 appellant, then a 47-year-old claims examiner, filed an occupational
disease claim alleging that typing, keying, and scrolling for eight plus hours daily caused pain,
numbness and tingling in both wrists. She indicated that she had carpal tunnel syndrome and
cervical and brachial plexus nerve entrapment. On the claim form, the employing establishment
indicated that appellant’s regular work hours were 8:15 a.m. to 4:45 p.m. Monday through
Friday. Appellant stopped work on July 26, 2012 and did not return. On August 24, 2012
OWCP accepted that she sustained bilateral carpal tunnel syndrome and bilateral radial tunnel
syndrome. Appellant received appropriate compensation and was placed on the periodic
compensation rolls.
Appellant came under the care of Dr. Scott M. Fried, a Board-certified osteopath
specializing in orthopedic surgery at the Upper Extremity Institute and began physical therapy.
On August 23, 2012 John W. McKenna, district director of the employing establishment,
informed OWCP that it was proposing a modified position for appellant in which she would
mentor new trainees and less experienced claims examiners. The job would require minimal
writing and typing with no repetitive activity and no head and neck posturing, and a headset
would be provided for telephone use. Mr. McKenna forwarded a copy of an August 16, 2012
letter in which he asked Dr. Fried to provide physical restrictions and asked whether appellant
could perform the mentor position. By letter dated September 19, 2012, he asked appellant to
provide a duty status report and informed her that speech recognition software had been installed
on her computer and instruction in its use had been arranged. On September 25, 2012
Mr. McKenna notified OWCP that Dr. Fried had not responded to the August 16, 2012 letter.
In September 2012, appellant was referred to a medical management nurse. The nurse
attempted to contact her on multiple occasions but she did not respond. Nursing services were
closed in March 2013.
In a report dated September 27, 2012, Dr. Fried indicated that he had reviewed a
September 14, 2012 functional capacity evaluation (FCE). He indicated that this demonstrated

2

that appellant could occasionally move her head and neck and could not perform fine
manipulation, firm grasping or pushing and pulling, and could not perform even sedentary work.
On October 2, 2012 appellant asked that her claim be expanded to include cervical
radiculopathy and brachial plexopathy. She enclosed a September 20, 2012 letter in which
Dr. Fried noted that her arm symptoms began in 2003 or 2004 and progressed to her current
complaints of bilateral pain in the upper trapezial area and neck with decreased neck range of
motion. Dr. Fried described appellant’s work as computer entry and writing and reported that
she was in a motorcycle accident on April 29, 2010 that involved minor injuries to her left hip
and shoulder and her right elbow. He provided findings and indicated that she had significant
upper extremity bilateral repetitive strain injury including significant brachial plexus
involvement caused by prolonged posturing of the head, neck, and arms and aggressive reaching
of the mouse. Dynamic testing of the brachial plexus thoracic outlet on the right hand was
consistent with a cervical radiculopathy/brachial plexopathy, caused by the repetitive work
activities. Dr. Fried continued to advise that appellant could not work.
An October 3, 2012 electrodiagnostic evaluation, performed by Richard L. Read a
physical therapist working at the Upper Extremity Institute, showed right brachial plexus level
nerve compromise, moderate left ulnar nerve compromise at the medial elbow level, and right
posterior interosseous nerve compromise at the radial tunnel. The remainder of the test was
normal.3
On October 18, 2012 Dr. Daniel D. Zimmerman, an OWCP medical adviser, stated that
the electrodiagnostic testing from the Upper Extremity Institute should not be authorized because
it was not done by a physician. He advised that OWCP should not accept additional conditions.
In an October 26, 2012 letter, OWCP asked that Dr. Fried provide medical rationale
explaining why appellant could not work, asked that he provide a treatment plan for her work
injuries, and inquired about Mr. Read’s credentials. On November 5, 2012 Dr. Zimmerman
reported that the FCE noted by Dr. Fried, was not in the record. He recommended that additional
conditions not be accepted. In a November 30, 2012 treatment note, Dr. Fried again discussed a
September 14, 2012 FCE without comment to questions posed by OWCP.
Dr. Fried continued to submit treatment notes reiterating his diagnoses and advising that
appellant was medically disabled from work due to employment injuries. On January 24, 2013
he recommended additional procedures. On February 4, 2013 Dr. Zimmerman, the medical
adviser, indicated that additional procedures and studies should not be authorized.
On February 8, 2013 OWCP referred appellant to Dr. Robert F. Draper, a Board-certified
orthopedic surgeon, for a second-opinion evaluation. In a February 22, 2013 report, Dr. Draper
noted his review of a January 29, 2013 statement of accepted facts and medical record. He
indicated that appellant reported that she typed 12 hours a day, four days a week and that these
duties caused burning in the trapezius area, neck pain, and carpal tunnel syndrome bilaterally,
and that she felt a little better since she stopped work in July 2012. Dr. Draper provided
extensive physical examination findings and diagnosed cervical strain, right and left trapezius
3

The report was not cosigned by a physician.

3

strains, mild bilateral carpal tunnel syndrome, and bilateral radial tunnel syndrome. He advised
that he saw no evidence of cervical radiculopathy or brachial plexopathy, indicating that his
examination did not show any definite motor or sensory deficits in the upper extremities, noting
that appellant had subjective complaints. Dr. Draper concluded that the diagnoses were directly
causally related to the repetitive use of the upper extremities associated with typing and
computer functions for six years, 12 hours a day, four days a week and advised that appellant
was capable of working 8 hours of modified duty daily. He provided restrictions that she could
not lift more than 20 pounds occasionally and 10 pounds frequently, and that she could stand and
sit for six hours in an eight-hour workday. Reaching above the shoulder was limited to two
hours, and computer use should not exceed four hours in an eight-hour workday.
Dr. Fried continued to submit reports based upon his evaluations of appellant. In a
March 6, 2013 report, Dr. A.J. Palmaccio, Jr., an orthopedic surgeon, advised that he first saw
appellant that day for complaints of right arm weakness. He found positive Tinel’s and Phalen’s
signs on the right and indicated that she demonstrated no significant motor or sensory loss on the
left. Dr. Palmaccio recommended a cervical magnetic resonance imaging (MRI) scan study to
rule out pathology.
On March 10, 2013 OWCP informed Dr. Draper that appellant’s normal workday was
eight hours a day, five days a week. It asked him to explain the standing and sitting restrictions
as they did not seem appropriate for arm conditions related to typing and computer functions.
OWCP asked whether the strain conditions had resolved and, if not, asked that he provide
temporary restrictions for the diagnosed cervical and trapezius strains and whether the
restrictions for the bilateral carpal and radial tunnel conditions were permanent or temporary. It
also asked Dr. Draper to clarify the computer work restriction in more specific terms.
A March 29, 2013 MRI scan cervical spine study showed mild disc protrusions at C2-3
and C4-5, and broad-based disc protrusions at C3-4 and C5-6. In a March 20, 2013 report,
Dr. Palmaccio noted the MRI scan findings and indicated that appellant was still having neck
pain with radiculopathy down the right arm. He recommended cervical epidural injections.
In an April 14, 2013 supplemental report, Dr. Draper advised that her diagnoses and
accepted conditions were bilateral carpal tunnel syndrome and bilateral radial tunnel syndrome,
which were related to repetitive use of the arms associated with fine manipulations and simple
grasping in keyboard and mouse use. He indicated that appellant had no restrictions on sitting
and standing and added a restriction that fine manipulation (keyboard and mouse use) and simple
grasping were limited to four hours per day in an eight-hour workday.
On May 9, 2013 Dr. Fried advised that appellant remained symptomatic, noting that she
was bothered on the left, secondary to overuse, and that she could not return to her regular work
duties.
OWCP determined that a conflict in medical opinion had been created between the
opinions of Dr. Fried and Dr. Draper regarding the conditions caused by appellant’s work and
regarding her ability to work. On June 3, 2013 it referred her to Dr. William H. Simon, a Boardcertified orthopedic surgeon, for an impartial evaluation.

4

In a July 6, 2013 report, Dr. Simon noted his review of a May 30, 2013 statement of
accepted facts that included a description of appellant’s regular duties, his review of the medical
record, and a history that appellant was in a 2010 motorcycle accident. Appellant reported
intermittent symptoms for over 10 years but left work on July 26, 2012 because she “could not
live with them anymore.” She noted that she did not return to light duty because Dr. Fried had
not released her. Dr. Simon indicated that he was unaware of a neuromuscular ultrasound that
was performed by Dr. Fried and that the electrodiagnostic study performed by Mr. Read did not
confirm bilateral carpal tunnel syndrome and bilateral radial tunnel syndrome. Dr. Simon
advised that a review of the record showed that appellant reported that her symptoms increased
after she stopped work which indicated that the symptoms were subjective in nature. He added
that the cervical MRI scan findings indicated degenerative disc disease, noting that this condition
was not caused by repetitive trauma in the workplace but was a naturally progressive disease,
and that any increase in symptoms, as reported by appellant and Dr. Fried, would be due to the
degenerative disc disease of the cervical spine. Dr. Simon noted reviewing Dr. Draper’s reports
and indicated that the cervical and bilateral trapezius strain diagnoses could not be due to workrelated incidents as they would heal in a matter of weeks, noting that Dr. Draper examined
appellant after months of therapy. He described her complaints of right worse than left neck
tension which was always there, difficulty in turning her head, tension headaches one to two
times weekly, tension and burning in the right trapezius, intermittent right forearm throbbing
pain, a dull right wrist ache, decreased right grip strength, intermittent tingling and numbness in
the last three fingers of the right hand, and tenderness between the blades of the scapula, more on
the right. On examination appellant complained of pain in cervical and shoulder range of
motion. Upper extremities demonstrated no measurable atrophy, and range of motion of the
elbows and wrists was normal, including normal motion in radial, and ulnar deviation. Tinel’s
and Phalen’s signs were negative bilaterally and grip strength was good bilaterally. Sensation
was intact in the arms. There was no tenderness to palpation over the normal entrapment site in
the right forearm, and spine examination showed no tenderness in the midline from the base of
the skull to the lumbosacral junction with some tenderness to palpation of the right trapezius, but
no involuntary paravertebral muscle spasm. Dr. Simon advised that, based on physical
examination, neurologic examination, and review of the 900-page plus medical record, appellant
had degenerative disc disease in multiple levels of the cervical spine and subjective symptoms
compatible with mild cervical radiculopathy involving the right upper extremity, greater than the
left, which were not supported by objective testing. He agreed with Dr. Draper regarding her
work status and indicated that she could perform the duties of the mentoring job which appellant
indicated she had previously done.
On July 18, 2013 OWCP asked the employing establishment to provide a job offer for
appellant that was in conformance with the restrictions provided by Dr. Draper and agreed upon
by Dr. Simon. On August 8, 2013 the employing establishment offered her a modified claims
examiner job requiring four hours of repetitive wrist and elbow movements, fine manipulation,
and simple grasping. An example of the duties to be performed included using office automation
equipment and a variety of software to read and review training, reference, and claims material,
and adjudicate claims, produce various documents/decisions which could include specialized
terminology and/or complex formats; review incoming mail; receive and refer telephone calls to
appropriate coworkers; assist staff members on individual projects; document telephone calls;
prepare written responses to incoming correspondence; determine claims actions that needed to
be taken to facilitate returns to work; update coding of claims in the computer system; determine
5

pay rates; make compensation payments; certify payments; calculate overpayments; and
maintain time and attendance records. The physical requirements indicated that appellant could
intermittently lift/carry up to five pounds; intermittently sit eight hours per day; intermittently
stand eight hours per day; intermittently walk up to two hours per day; intermittently pull/push
up to 15 minutes a day; grasp intermittently four hours per day; intermittently use fine
manipulation (keyboarding and mouse) four hours per day; and intermittently reach above
shoulder height up to 15 minutes per day. Her hours of work would be in accordance with the
flextime agreement and her scheduled days off would be Saturday and Sunday. A copy of a
regular claims examiner GS-12 position description was attached.
Appellant replied on August 13, 2013 that she had an outstanding work-related condition
that had not been addressed. On August 20, 2013 the employing establishment indicated that the
job offered was a permanent position and on August 26, 2013 indicated that the position was still
available.
By letter dated August 27, 2013, OWCP advised appellant that the position offered was
suitable. Appellant was notified that, if she failed to report to work or failed to demonstrate that
the failure was justified, pursuant to section 8106(c)(2) of FECA, her right to compensation for
wage loss or a schedule award would be terminated. She was given 30 days to respond.
In correspondence dated September 10 and 20, 2013, appellant disagreed that the offered
position was suitable. She noted that the offer did not indicate what she would be doing for the
four hours a day she was not keying and maintained that OWCP had not addressed whether
cervical radiculopathy and brachial plexopathy were employment related. Appellant also
claimed that she had a consequential injury to her left hand, noting that she typically had worse
grip strength, pain and numbness in the right hand and therefore overused her left hand. She
indicated that pain and symptoms in the left hand had been gradually increasing in the past few
months due to overuse.
In support of her assertions, appellant submitted an August 22, 2013 report from
Dr. Fried who indicated that she had a flare of symptoms on the left secondary to overuse with
progressive pain that was spreading into the fingers and was greatest with grip and pinch.
Dr. Fried diagnosed scapholunate ligament injury of the right wrist, bilateral carpal tunnel
median neuropathy, right posterior occipital neuralgia, bilateral radial neuropathy, brachial
plexopathy, and right cervical radiculopathy. He recommended massage therapy, ultrasound,
and TENS stimulation and indicated that appellant was medically disabled.
On September 19, 2013 Dr. Fried disapproved of the offered job because it fell outside
appellant’s limitations, based on a September 14, 2012 FCE. He attached his November 30,
2012 treatment note that discussed the September 14, 2012 FCE. Dr. Fried reported that a
September 24, 2013 neuromusculoskeletal ultrasound of the left second digit with special
attention to the metacarpophalageal joint demonstrated grade 2 laxity of the radial collateral
ligament with chronic partial tearing and early spur formation, which indicated radial sensory
neuritis. A September 24, 2013 neuromusculoskeletal ultrasound of the left brachial plexus
showed pathologic findings including perineural scarring, tractional fixation, substantial
swelling, nerve compression, and thoracic outlet syndrome.
A September 24, 2013
neuromusculoskeletal ultrasound of the left median nerve and carpal tunnel demonstrated

6

perineural scarring, substantial swelling, and nerve compression. In September 24 and
October 3, 2013 treatment notes, Dr. Fried noted these findings and reiterated his prior
diagnoses. He indicated that appellant’s plexus issues remained, right greater than left, and that
the left hand was bothersome due to overuse to compensate for the right and that carpal tunnel
issues also remained.
By decision dated October 9, 2013, OWCP denied appellant’s claim that cervical
radiculopathy and brachial plexopathy were caused by her federal job duties.
On October 10, 2013 the employing establishment confirmed that the modified job
remained available. On October 11, 2013 OWCP advised appellant that her reasons for refusing
the offered position were not valid, and she was given an additional 15 days to accept. In an
October 16, 2013 response, appellant maintained that the offered job was invalid as it did not
delineate her duties after her four-hour restriction on computer work. She maintained that the
medical evidence showed that she had additional left hand conditions and that the consequential
conditions should be accepted.
In a request postmarked October 28, 2013, appellant requested a review of the written
record of the October 9, 2013 OWCP decision. She maintained that the statements of accepted
facts were incorrect because they indicated that she worked eight hours a day when she actually
worked up to 11 hours daily, incorrectly stated that a September 11, 2012 neuromusculoskeletal
ultrasound procedures was performed by Mr. Reed, that the second-opinion evaluator changed
his opinion based on leading questions from OWCP, and that the reports of the medical adviser
were inflammatory, inaccurate and biased, and contaminated the opinion of the referee examiner,
Dr. Simon, who reviewed the medical adviser reports. Appellant further indicated that the record
contained evidence that the claims examiner and OWCP referral nurse were biased, and that
OWCP did not follow proper procedures because section 3.600 of OWCP’s procedures indicated
that an OWCP medical adviser was to remain neutral as to whether a case or medical condition
should be accepted. Appellant further noted that Dr. Fried referred her to Dr. Steven J.
Valentino, a Board-certified osteopath specializing in orthopedic surgery, but that his May 13,
2013 report was not discussed. She maintained that she worked over 8 hours a day on a flexible
work schedule, and worked on average 9 hours a day and sometimes up to 11 hours daily.
Appellant submitted a May 21, 2013 report in which Dr. Valentino, a Board-certified
osteopath specializing in orthopedic surgery, noted her complaints of neck pain with radiation
into both arms, paresthesias, and weakness, right greater than left. Neck motion was severely
limited in all planes. Appellant had decreased sensation with pulsatile sign over the radial and
carpal tunnels bilaterally. Deep tendon reflexes were intact and otherwise, the motor and sensory
examinations were normal. Dr. Valentino diagnosed carpal tunnel syndrome and lesion of the
radial nerve, opining that these were secondary to repetitive work. He recommended activity and
posture modification. On October 28, 2013 Dr. Fried reiterated his findings and conclusions. He
found appellant disabled until November 25, 2013.
On November 6, 2013 the employing establishment informed OWCP that the offered
position remained available. By decision dated November 8, 2013, OWCP terminated
appellant’s compensation benefits, effective November 16, 2013, on the grounds that she refused

7

to accept an offer of suitable work. It found that the weight of medical evidence rested with the
opinion of Dr. Simon who provided an impartial evaluation.
In a request postmarked November 19, 2013, appellant requested a review of the written
record of the November 8, 2013 decision. She maintained that the offered position was not
suitable, noting that OWCP ignored her consequential injury claim for overuse of the left hand
and reiterated her contention that OWCP and the referral physicians demonstrated bias.
Appellant also noted that the referee report predated the onset of symptoms for a claimed
consequential condition of her left hand and that OWCP erred in not considering this additional
condition involving the radial collateral ligament of the proximal phalanx of the left hand.
In a November 25, 2013 treatment note, Dr. Fried indicated that appellant attempted to
type appeal letters but could not finish due to elevated symptoms. He reiterated his diagnoses
and continued to find her disabled. On December 16, 2013 Dr. Fried noted treating appellant
since July 26, 2013 and described her care. He stated that an FCE was completed on
November 4, 2013 which indicated that she could work at a strict sedentary level and that she
could not perform any regular writing, pulling, pushing, gripping, keying, grasping, reaching,
overhead reaching, and could not perform her regular work duties. Dr. Fried added that
appellant showed the ability to see, speak, and interact but did not show a regular ability to
utilize her hands for regular work activities. He noted his review of Dr. Draper’s and
Dr. Simon’s reports and took issue with Dr. Simon’s conclusions. Dr. Fried indicated that
appellant could not perform the duties of the modified position but could return to work using a
headset for the telephone and voice-activated software but could not perform any work with her
hands. He continued to submit reports reiterating his findings and conclusions.
On March 20, 2014 an OWCP hearing representative affirmed the October 9, 2013
decision. The hearing representative found that the weight of the medical evidence rested with
the Dr. Simon who rendered an impartial opinion, and found that cervical radiculopathy and
brachial plexopathy were not causally related to employment factors.4
On April 23, 2014 a second OWCP hearing representative affirmed the November 8,
2013 decision. The hearing representative found that the weight of the medical evidence rested
with Dr. Simon, the impartial specialist, and found that OWCP met its burden to terminate
appellant’s monetary benefits on the grounds that she refused an offer of suitable work.
LEGAL PRECEDENT -- ISSUE 1
Causal relationship is a medical issue and the medical evidence required to establish a
causal relationship is rationalized medical evidence.5 The opinion of the physician must be
based on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the
4

The Board notes that the March 20, 2014 decision contains a typographical error on the first page, indicating
that a November 8, 2013 decision was affirmed. A careful reading of the March 20, 2014 decision clearly indicates
that the October 9, 2013 decision was affirmed by the hearing representative.
5

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

8

relationship between the diagnosed condition and the specific employment factors identified by
the employee.6 Neither the mere fact that a disease or condition manifests itself during a period
of employment nor the belief that the disease or condition was caused or aggravated by
employment factors or incidents is sufficient to establish causal relationship.7
Section 8123(a) of FECA provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.8 The implementing regulations
state that, if a conflict exists between the medical opinion of the employee’s physician and the
medical opinion of either a second opinion physician or an OWCP medical adviser, OWCP shall
appoint a third physician to make an examination. This is called a referee examination, and
OWCP will select a physician who is qualified in the appropriate specialty and who has no prior
connection with the case.9 When there exist opposing medical reports of virtually equal weight
and rationale and the case is referred to an impartial medical specialist for the purpose of
resolving the conflict, the opinion of such specialist, if sufficiently well rationalized and based
upon a proper factual background, must be given special weight.10
ANALYSIS -- ISSUE 1
As a preliminary matter, the Board finds that the statements of accepted facts provided to
Drs. Draper and Simon, dated January 29 and May 30, 2013 respectively, did not include
incorrect information. Appellant maintained that they included incorrect information because
they stated that she worked eight hours daily when she typically worked additional hours each
day. A careful reading of the statements, however, merely includes a description of the
requirements of her claims examiner position. Moreover, while appellant was permitted to work
a flexible schedule, the statements also include her assertion that she worked more than eight
hours daily. The Board further finds that OWCP did not pose leading questions to Dr. Draper,
who provided a second-opinion evaluation for OWCP. After receiving his initial February 22,
2013 report, OWCP noted that it contained inconsistencies and asked him specific questions
about items in his report and to clarify his restrictions. The Board finds these questions
necessary and therefore appropriate.11
The Board also finds that appellant did not meet her burden of proof to establish that the
conditions of cervical radiculopathy and brachial plexopathy were caused by her job duties. In
May 2013, OWCP determined that a conflict in medical opinion had been created between the
opinions of Dr. Fried and Dr. Draper regarding the conditions caused by appellant’s work and
regarding her ability to work, and on June 3, 2013 referred her to Dr. Simon for an impartial
6

Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

7

Dennis M. Mascarenas, 49 ECAB 215 (1997).

8

5 U.S.C. § 8123(a); see Y.A., 59 ECAB 701 (2008).

9

20 C.F.R. § 10.321.

10

V.G., 59 ECAB 635 (2008).

11

See D.R., Docket No. 12-1441 (issued February 13, 2013).

9

evaluation. In a comprehensive report dated July 6, 2013, Dr. Simon advised that, because
appellant reported that her symptoms increased after she stopped work, this indicated that the
symptoms were subjective. He added that the cervical MRI scan findings indicated degenerative
disc disease, which was not caused by repetitive trauma at work but was rather a naturally
progressive disease, and that any increase in symptoms would be due to the degenerative disc
disease of the cervical spine. Dr. Simon noted his review of Dr. Draper’s reports and indicated
that the diagnoses of cervical and bilateral trapezius strains could not be due to work-related
incidents as they would heal in a matter of weeks. He described appellant’s complaints and
noted that on physical examination she complained of pain in cervical and shoulder range of
motion, but that range of motion of the elbows and wrists was normal, including normal motion
in radial and ulnar deviation. Dr. Simon found no measurable atrophy of the arms and she had
good bilateral grip strength and intact sensation. He found no tenderness to palpation over the
normal entrapment site in the right forearm. Spinal examination revealed no involuntary
paravertebral muscle spasm. Dr. Simon concluded that, based on physical and neurologic
examinations, and examination of the 900-page plus medical record, appellant had degenerative
disc disease in the cervical spine and subjective symptoms compatible with mild cervical
radiculopathy involving the right upper extremity which were not supported by objective testing.
He found no basis on which to attribute these conditions to her work. Dr. Simon agreed with
Dr. Draper regarding appellant’s work status and indicated that she could perform the duties of
the mentoring job which she had previously done.
The additional medical evidence submitted in response to Dr. Simon’s report is
insufficient to overcome the weight accorded to him as an impartial medical specialist regarding
this issue. While Dr. Fried submitted additional reports, he had been on one side of the conflict
in medical opinion regarding whether additional diagnoses were employment related. Reports
from a physician who was on one side of a medical conflict that an impartial specialist resolved,
are generally insufficient to overcome the weight accorded the opinion of the impartial physician
or to create a new conflict.12 Appellant also submitted a May 21, 2013 report in which
Dr. Valentino merely diagnosed carpal tunnel syndrome and lesion of the radial nerve.
Dr. Valentino did not indicate that she had cervical radiculopathy and brachial plexopathy.
The Board therefore concludes that Dr. Simon’s opinion that appellant did not have the
conditions of cervical radiculopathy and brachial plexopathy is entitled to the special weight
accorded an impartial medical examiner.13 The additional medical evidence submitted is
insufficient to overcome the weight accorded him as an impartial medical specialist regarding
this issue. Appellant therefore did not meet her burden of proof to establish that these conditions
were causally related to employment duties as a claims examiner.
LEGAL PRECEDENT -- ISSUE 2
Section 8106(c) of FECA provides in pertinent part, “A partially disabled employee who
(2) refuses or neglects to work after suitable work is offered ... is not entitled to compensation.”14
12

Jaja K. Asaramo, 55 ECAB 200 (2004).

13

See Sharyn D. Bannick, 54 ECAB 537 (2003).

14

5 U.S.C. § 8106(c).

10

It is OWCP’s burden to terminate compensation under section 8106(c) for refusing to accept
suitable work or neglecting to perform suitable work.15 The implementing regulations provide
that an employee who refuses or neglects to work after suitable work has been offered or secured
for the employee has the burden of showing that such refusal or failure to work was reasonable
or justified and shall be provided with the opportunity to make such a showing before
entitlement to compensation is terminated.16 To justify termination, OWCP must show that the
work offered was suitable and that appellant was informed of the consequences of his or her
refusal to accept such employment.17 In determining what constitutes “suitable work” for a
particular disabled employee, OWCP considers the employee’s current physical limitations,
whether the work is available within the employee’s demonstrated commuting area, the
employee’s qualifications to perform such work and other relevant factors.18 The issue of
whether an employee has the physical ability to perform a modified position offered by the
employing establishment is primarily a medical question that must be resolved by medical
evidence.19 OWCP’s procedures state that acceptable reasons for refusing an offered position
include withdrawal of the offer or medical evidence of inability to do the work or travel to the
job.20
ANALYSIS -- ISSUE 2
The Board finds that OWCP met its burden of proof in terminating appellant’s wage-loss
compensation on the grounds that she refused an offer of suitable work. The accepted conditions
in this case are bilateral carpal tunnel syndrome and bilateral radial tunnel syndrome. Appellant
refused the offered position and asserted that she could not perform its duties and also claimed
that she had a disabling consequential injury to her left hand that OWCP did not address. In
September 2013, she maintained that symptoms in her left hand had been gradually increasing
due to overuse because she was limited by loss of use of her right hand. OWCP has not issued a
decision on the issue of whether appellant sustained a consequential left hand injury, and the
Board’s jurisdiction extends only to the review of final decisions by OWCP.21 However, in a
suitable work determination, OWCP must consider preexisting and subsequently acquired
medical conditions.22

15

Joyce M. Doll, 53 ECAB 790 (2002).

16

20 C.F.R. § 10.517(a).

17

Linda Hilton, 52 ECAB 476 (2001); Maggie L. Moore, 42 ECAB 484 (1991), reaff’d on recon., 43 ECAB
818 (1992).
18

20 C.F.R. § 10.500(b); see Ozine J. Hagan, 55 ECAB 681 (2004).

19

Gayle Harris, 52 ECAB 319 (2001).

20

Federal (FECA) Procedure Manual, Part -- 2 Claims, Reemployment: Determining Wage-Earning Capacity,
Refusal of Job Offer, Chapter 2.814.5 (June 2013); see Lorraine C. Hall, 51 ECAB 477 (2000).
21

20 C.F.R. § 501.2(c).

22

See Richard P. Cortes, 56 ECAB 200 (2004).

11

The Board finds that, in his July 6, 2013 report, Dr. Simon provided thorough physical
examination findings, advising that appellant had good bilateral grip strength and normal
sensation. Dr. Simon agreed with the restrictions provided by Dr. Draper who advised that she
could work eight hours daily with restrictions that she not lift more than 20 pounds occasionally
and 10 pounds frequently. Reaching above the shoulder was limited to 1 hour, and computer use
should not exceed four hours in an eight-hour workday. Dr. Simon did not indicate that the
restrictions were solely due to the accepted conditions.
The modified position offered to appellant was within these restrictions. It limited
repetitive wrist and elbow movements, fine manipulations and simple grasping, including using
the keyboard and mouse, to four hours daily. Reaching above the shoulder was limited to 15
minutes, with a five-pound weight restriction.
As noted above, in situations where there are opposing medical reports of virtually equal
weight and rationale and the case is referred to an impartial medical specialist for the purpose of
resolving the conflict, the opinion of such specialist, if sufficiently well rationalized and based on
a proper factual background, must be given special weight.23 Dr. Fried first reported left overuse
problems on May 9, 2013, before Dr. Simon’s examination in July. While he advised that
appellant could not perform the duties of the modified position because she could not perform
any work with her hands, as noted above, reports from a physician who was on one side of a
medical conflict that an impartial specialist resolved, are generally insufficient to overcome the
weight accorded the opinion of the impartial physician or to create a new conflict.24
The Board finds that, as Dr. Simon provided a comprehensive, well-rationalized opinion
in which he provided physical examination findings that indicated that appellant could work
eight hours a day with the above restrictions, his opinion is entitled to the special weight
accorded an impartial examiner and constitutes the weight of the medical evidence.25
There is also no evidence of a procedural defect in this case as OWCP provided appellant
with proper notice. Appellant was offered a suitable position by the employing establishment
and the offer was refused. Thus, under section 8106(c) of FECA, appellant’s monetary
compensation was properly terminated effective November 16, 2013 on the grounds that she
refused an offer of suitable employment.26
OWCP therefore met its burden of proof to terminate appellant’s wage-loss compensation
on the grounds that she refused an offer of suitable work.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
23

Supra note 10.

24

Supra note 12.

25

Supra note 10.

26

Supra note 15.

12

CONCLUSION
The Board finds that OWCP met its burden of proof to terminate appellant’s wage-loss
compensation effective November 16, 2013 pursuant to section 8106(c) of FECA. The Board
further finds that she did not establish that her cervical radiculopathy and brachial plexopathy
conditions are casually related to employment.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated April 23 and March 20, 2014 are affirmed.
Issued: December 24, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

13

